Citation Nr: 1329707	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In January 2010, the RO issued a statement of the case with regard to the issues of entitlement to an increased (compensable) rating for right ear hearing loss and to service connection for left ear hearing loss.  The Veteran did not submit a substantive appeal, and the RO closed the appeal without certifying these issues to the Board.

The RO also issued a June 2011 rating decision in which it granted service connection for right knee degenerative joint disease and assigned a rating of 10 percent.  The Veteran's representative submitted a notice of disagreement with that decision for failing to grant ratings for bilateral total knee replacements.  The RO then issued a September 2011 rating decision in which it granted service connection for left and right total knee replacements.  This is considered a full grant of the benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran received a VA examination in January 2009.  The examiner did not have access to the claims folder, but opined that tinnitus was not related to service, because the Veteran reported that tinnitus had only begun two to three years earlier.  His representative has pointed out that the examiner did not consider the Veteran's report that his only notice exposure had been during the 21 years of his active service in aircraft maintenance.  Service connection is also in effect for right ear hearing loss, but there is no opinion as to whether current tinnitus could be secondary to the hearing loss.  Clarification is needed.

The appeal is REMANDED for the following:

1.  Ask the audiologist who provided the January 2009 VA examination to review the claims file, including electronic files, and answer the following questions:

Can tinnitus have a delayed onset following noise exposure?

Is it at least as likely as not that current tinnitus was caused or aggravated by the Veteran's many years of in-service noise exposure around aircraft?  The examiner should note the Veteran's report that he did not have significant post-service noise exposure.

Is it at least as likely as not that current tinnitus is proximately due to the service connected right ear hearing loss?

Is it at least as likely as not that current tinnitus was aggravated (made permanently worse) by the service connected right ear hearing loss?  

If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability, that shows a baseline of the tinnitus prior to the aggravation?

The examiner should provide reasons for these opinions.

If the January 2009 examiner is not available, another audiologist or physician should review the claims folder, and provide the needed opinions.  If further examination is recommended, this should be arranged.

2.  If the benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



